 


Ex. 10.3
EXECUTION VERSION


AMENDED AND RESTATED PLEDGE AGREEMENT
AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of August 13, 2012 and amended
and restated as of July 15, 2014, (as the same may be further amended, restated,
modified and/or supplemented from time to time, this “Agreement”), among each of
the undersigned pledgors (each, a “Pledgor” and, together with any other entity
that becomes a pledgor hereunder pursuant to Section 32 hereof, the “Pledgors”)
and DEUTSCHE BANK AG NEW YORK BRANCH (in its individual capacity, and any
successor corporation thereto by merger, consolidation or otherwise, “DBNY”), as
collateral agent (in such capacity, together with any successor collateral
agent, the “Pledgee”), for the benefit of the Secured Creditors (as defined
below). Certain capitalized terms as used herein are defined in Section 2
hereof. Except as otherwise defined herein, all capitalized terms used herein
and defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.
W I T N E S S E T H :
WHEREAS, Ciena Corporation, a Delaware corporation (the “Company”), Ciena
Communications, Inc. a Delaware corporation (together with the Company and each
other Wholly-Owned Domestic Subsidiary of the Company that becomes a U.S.
Borrower pursuant to the terms of the Credit Agreement, collectively, the “U.S.
Borrowers”), Ciena Canada, Inc., a corporation incorporated under the laws of
Canada (together with each other Wholly-Owned Canadian Subsidiary of the Company
that becomes a Canadian Borrower pursuant to the terms of the Credit Agreement,
collectively, the “Canadian Borrowers”; and the Canadian Borrowers, together
with the U.S. Borrowers, collectively, the “Borrowers”), the lenders from time
to time party thereto (the “Lenders”), Bank of America, N.A., as Syndication
Agent, Morgan Stanley Senior Funding, Inc. and Wells Fargo Bank, National
Association, as Co-Documentation Agents and Deutsche Bank AG New York Branch, as
Collateral Agent and as Administrative Agent, have entered into an ABL Credit
Agreement, dated as of August 13, 2012 (as amended by that certain Amendment to
Credit Agreement, dated as of August 24, 2012, that certain Omnibus Second
Amendment to Credit Agreement and First Amendment to U.S. Security Agreement,
Canadian Security Agreement, U.S. Pledge Agreement, U.S. Guaranty and Canadian
Guaranty, dated as of March 5, 2013 (the “Omnibus Amendment”), and that certain
Third Amendment to Credit Agreement, dated as of July 15, 2014 and as further
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to the Borrowers, and the
issuance of, and participation in, Letters of Credit for the account of the
Borrowers, all as contemplated therein (the Lenders, each Issuing Lender, the
Administrative Agent, the Pledgee, each other Agent and the Lead Arrangers are
herein called the “Lender Creditors”);
WHEREAS, the Pledgors and the Pledgee have entered into a Pledge Agreement,
dated as of August 13, 2012 (as amended by the Omnibus Amendment and as further,
restated,



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 2


        

modified and/or supplemented from time to time to, but not including the date
hereof, the “Original Pledge Agreement”);
WHEREAS, the Company and/or one or more of its Subsidiaries have entered into,
or may at any time and from time to time on or after the date hereof enter into,
one or more Secured Hedging Agreements with one or more Lender Counterparties
(the “Secured Hedging Creditors”);
WHEREAS, the Company and/or one or more of its Subsidiaries and (x) any Lender
(and/or one or more of its banking affiliates) reasonably acceptable to the
Administrative Agent or (y) any Person that was a lender (or a banking affiliate
of a Lender) when such Person entered into a Treasury Services Agreement (as
defined below), in each case designated to the Administrative Agent in writing
by the Company as a provider of Treasury Services (as defined below), including
Bank of America, N.A. who is hereby so designated (collectively, the “Treasury
Services Creditors” and, together with the Lender Creditors and the Secured
Hedging Creditors, the “Secured Creditors”), have entered into, or in the future
may enter into, arrangements to provide treasury, depositary or cash management
services (including without limitation, overnight overdraft services) to the
Company and such Subsidiaries, and automated clearinghouse transfers of funds
(collectively, “Treasury Services,” and with any written agreement evidencing
such arrangements, as amended, modified, supplemented, replaced or refinanced
from time to time, herein called a “Treasury Services Agreement”), where such
Treasury Services Agreements may be evidenced by standard account terms of the
respective Treasury Services Creditor;
WHEREAS, pursuant to the U.S. Guaranty, each Pledgor has jointly and severally
guaranteed to the Secured Creditors the payment when due of all Guaranteed
Obligations;
WHEREAS, pursuant to the U.S. Guaranty, each U.S. Guarantor has jointly and
severally guaranteed to the Secured Creditors the payment when due of all
Guaranteed Obligations as described (and defined) therein;
WHEREAS, it is a condition precedent to (i) the making of Loans to the
Borrowers, and the issuance of (and participation in) Letters of Credit for the
account of the Borrowers, in each case, under the Credit Agreement, (ii) the
Secured Hedging Creditors entering into Secured Hedging Agreements with the
Company and/or its Subsidiaries and (iii) the extension of the Treasury Services
by Treasury Services Creditors to the Company and/or its Subsidiaries that each
Pledgor shall have executed and delivered to the Pledgee this Agreement; and
WHEREAS, each Pledgor will obtain benefits from the incurrence of Loans by the
Borrowers and the issuance of (and participation in) Letters of Credit for the
account of the Borrowers under the Credit Agreement and the entering into by the
Company and/or its Subsidiaries of Secured Hedging Agreements with the Secured
Hedging Creditors and the extension of Treasury Services to the Company and/or
its Subsidiaries and, accordingly, desires to execute this Agreement to amend
and restate the Original Pledge Agreement and in order to (i) satisfy the
condition described in the preceding paragraph and (ii) to induce (x) the
Lenders to make Loans to the Borrowers and issue (and/or participate in) Letters
of Credit for the account of the Borrowers and (y) the Secured Hedging Creditors
to enter into Secured Hedging Agreements with the Company and/or its
Subsidiaries and



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 3


        

(z) the Treasury Services Creditors to provide Treasury Services to the Company
and/or its Subsidiaries pursuant to Treasury Services Agreements;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Pledgor, the receipt and sufficiency of which are hereby acknowledged, each
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:
1. SECURITY FOR OBLIGATIONS. This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:
(i)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, reimbursement
obligations under Letters of Credit, fees, costs and indemnities (including,
without limitation, all interest, fees and expenses that accrue after the
commencement of any case, proceeding or other action relating to the bankruptcy,
insolvency, reorganization or similar proceeding of any Pledgor or any
Subsidiary thereof at the rate provided for in the respective documentation,
whether or not a claim for post-petition interest, fees or expenses is allowed
in any such proceeding)) of such Pledgor owing to the Lender Creditors, whether
now existing or hereafter incurred under, arising out of, or in connection with,
the Credit Agreement and the other Credit Documents to which such Pledgor is a
party (including, in the event such Pledgor is a Guarantor, all such
obligations, liabilities and indebtedness of such Pledgor under its Guaranty)
and the due performance and compliance by such Pledgor with all of the terms,
conditions and agreements contained in the Credit Agreement and in such other
Credit Documents (all such obligations, liabilities and indebtedness under this
clause (i), except to the extent consisting of obligations, liabilities or
indebtedness with respect to Secured Hedging Agreements or Treasury Services
Agreements, being herein collectively called the “Credit Document Obligations”);
(ii)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest, fees and expenses that accrue
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Pledgor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest, fees or expenses is allowed in any such proceeding)
owing by such Pledgor to the Secured Hedging Creditors now existing or hereafter
incurred under, arising out of or in connection with each Secured Hedging
Agreement, whether such Secured Hedging Agreement is now in existence or
hereinafter arising (including, in the case of a Pledgor that is a Guarantor,
all obligations, liabilities and indebtedness of such Pledgor under its Guaranty
in respect of each Secured Hedging Agreements), and the due performance and
compliance by such Pledgor with all of the terms, conditions and agreements
contained in each Secured Hedging Agreement (all such obligations, liabilities
and indebtedness under this clause (ii) being herein collectively called the
“Secured Hedging



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 4


        

Obligations”; provided, however, in no event will Secured Hedging Obligations
include any Excluded Swap Obligations);
(iii)    the full and prompt payment when due (whether at the stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation, all
interest, fees and expenses that accrue after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding at the rate provided for in the respective
documentation, whether or not such interest, fees or expenses is allowed in any
such proceeding) owing by such Pledgor to each Treasury Service Creditor with
respect to Treasury Services, whether now in existence or hereafter arising in
each case under any Treasury Services Agreement (all such obligations,
liabilities and indebtedness described in this clause (iii) being herein
collectively called the “Treasury Service Obligations”);
(iv)    any and all sums advanced by the Pledgee in order to preserve the
Collateral or preserve its security interest in the Collateral;
(v)    in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Pledgor referred to in clauses
(i), (ii) and (iii) above, after an Event of Default shall have occurred and be
continuing, the expenses of retaking, holding, preparing for sale or lease,
selling or otherwise disposing of or realizing on the Collateral, or of any
exercise by the Pledgee of its rights hereunder, together with reasonable
attorneys’ fees and disbursements and court costs incurred in accordance with
the Credit Documents;
(vi)    all amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement under Section 13 of this Agreement; and
(vii)    all amounts owing to the Administrative Agent, the Pledgee or any of
their respective affiliates pursuant to any of the Credit Documents in its
capacity as such.
All such obligations, liabilities, indebtedness, sums and expenses set forth
above in this clause (a) being herein collectively called the “Obligations”, it
being acknowledged and agreed that the “Obligations” shall include extensions of
credit of the types described above, whether now existing or hereafter incurred
or extended from time to time after the date of this Agreement.
2.    DEFINITIONS. (a) Unless otherwise defined herein, all capitalized terms
used herein and defined in the Credit Agreement shall be used herein as therein
defined. Reference to singular terms shall include the plural and vice versa.
(a)    The following capitalized terms used herein shall have the definitions
specified below:
“ABL Priority Collateral” shall have the meaning provided in the Intercreditor
Agreement.



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 5


        

“Adverse Claim” shall have the meaning given such term in Section 8-102(a)(1) of
the UCC.
“Agreement” shall have the meaning set forth in the recitals hereto.
“Borrower” shall have the meaning set forth in the recitals hereto.
“Canadian Borrower” shall have the meaning set forth in the recitals hereto.
“Certificated Security” shall have the meaning given such term in
Section 8‑102(a)(4) of the UCC.
“Clearing Corporation” shall have the meaning given such term in
Section 8‑102(a)(5) of the UCC.
“Collateral” shall have the meaning set forth in Section 3.1 hereof.
“Collateral Accounts” shall mean any and all accounts established and maintained
by the Pledgee in the name of any Pledgor to which Collateral may be credited.
“Company” shall have the meaning set forth in the recitals hereto.
“Controlling Fixed Asset Collateral Agent” shall have the meaning given such
term in the Intercreditor Agreement.
“Credit Agreement” shall have the meaning set forth in the recitals hereto.
“Credit Document Obligations” shall have the meaning set forth in Section 1(i)
hereof.
“Discharge of Fixed Asset Obligations” shall have the meaning given such term in
the Intercreditor Agreement.
“Domestic Corporation” shall have the meaning set forth in the definition of
“Stock”.
“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement.
“Financial Asset” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.
“Fixed Asset Collateral Agent” shall have the meaning given such term in the
Intercreditor Agreement.
“Fixed Asset Document” shall have the meaning given such term in the
Intercreditor Agreement.



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 6


        

“Fixed Asset Priority Collateral” shall have the meaning provided in the
Intercreditor Agreement.
“Foreign Corporation” shall have the meaning set forth in the definition of
“Stock”.
“Indemnitees” shall have the meaning set forth in Section 13 hereof.
“Initial Fixed Asset Collateral Agent” shall have the meaning given such term in
the Intercreditor Agreement.
“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.
“Intercreditor Agreement” shall mean that certain ABL/Term Intercreditor
Agreement, dated as of July 15 (as amended, restated, supplemented, amended or
restated or otherwise modified from time to time), by and among the U.S. Credit
Parties, the Pledgee, the Administrative Agent and Bank of America, N.A., as the
Initial Fixed Asset Administrative Agent (as defined therein) and the Initial
Fixed Asset Collateral Agent (which is the Intercreditor Agreement referred to
in the Credit Agreement).
“Investment Property” shall have the meaning given such term in
Section 9‑102(a)(49) of the UCC.
“Lender Counterparty” shall mean any counterparty to an Interest Rate Protection
Agreement and/or Other Hedging Agreement that is (a) the Administrative Agent, a
Lender or an affiliate of the Administrative Agent or a Lender or (b) the
Administrative Agent, a Lender or an affiliate of the Administrative Agent or a
Lender at the time such Person enters into such Interest Rate Protection
Agreement and/or Other Hedging Agreement, together with the Administrative
Agent’s, such Lender’s or such affiliate’s successors and assigns (even if the
Administrative Agent or such Lender subsequently ceases to be the Administrative
Agent or a Lender, as the case may be, under the Credit Agreement for any
reason), so long as the Administrative Agent, such Lender, such affiliate or
such successor or assign participates in such Interest Rate Protection Agreement
and/or Other Hedging Agreement.
“Lender Creditors” shall have the meaning set forth in the recitals hereto.
“Lenders” shall have the meaning set forth in the recitals hereto.
“Limited Liability Company Assets” shall mean all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any limited liability company.
“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Pledgor in any limited
liability company.



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 7


        

“Location” of any Pledgor shall mean such Pledgor’s “location” as determined
pursuant to Section 9-307 of the UCC.
“Non-Voting Equity Interests” shall mean all Equity Interests of any Person
which are not Voting Equity Interests.
“Notes” shall mean (x) all intercompany notes at any time issued to each Pledgor
and (y) all other promissory notes from time to time issued to, or held by, each
Pledgor (other than promissory notes issued in connection with extensions of
trade credit by any Pledgor in the ordinary course of business).
“Obligations” shall have the meaning set forth in Section 1 hereof.
“Omnibus Amendment” shall have the meaning set forth in the recitals hereto.
“Original Pledge Agreement” shall have the meaning set forth in the recitals
hereto.
“Partnership Assets” shall mean all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned by any general
partnership or limited partnership.
“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Pledgor in any general
partnership or limited partnership.
“Pledge Agreement Supplement” shall mean a pledge agreement supplement, in a
form reasonably satisfactory to the Pledgee and attached hereto as Exhibit A,
signed and delivered to the Pledgee for the purpose of adding a Subsidiary as a
party hereto pursuant to Section 32 hereof and/or adding additional property to
the Collateral.
“Pledged Limited Liability Company Interests” shall mean all Limited Liability
Company Interests at any time pledged or required to be pledged hereunder.
“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.
“Pledgee” shall have the meaning set forth in the first paragraph of this
Agreement.
“Pledgor” shall have the meaning set forth in the first paragraph hereof.
“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.
“Registered Organization” shall have the meaning given such term in
Section 9‑102(a)(70) of the UCC.
“Required Lenders” shall have the meaning given such term in the Credit
Agreement.



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 8


        

“Secured Creditors” shall have the meaning set forth in the recitals hereto.
“Secured Debt Agreements” shall mean and include this (i) Agreement, (ii) the
other Credit Documents, (iii) the Secured Hedging Agreements entered into with a
Secured Hedging Creditor and (iv) the Treasury Services Agreements entered into
with any Treasury Services Creditor.
“Secured Hedging Agreement” shall mean each Interest Rate Protection Agreement
and/or Other Hedging Agreements entered into with a Lender Counterparty,
provided that (i) such Interest Rate Protection Agreement and/or Other Hedging
Agreement expressly states that it constitutes a “Secured Hedging Agreement” for
purposes of the Credit Agreement and the other Credit Documents, and (ii) the
Company and the other parties thereto shall have delivered to the Pledgee a
written notice specifying that such Interest Rate Protection Agreement and/or
Other Hedging Agreement constitutes a “Secured Hedging Agreement” for purposes
of the Credit Agreement and the other Credit Documents.
“Secured Hedging Creditors” shall have the meaning set forth in the recitals
hereto.
“Secured Hedging Obligations” shall have the meaning set forth in Section 1(ii)
hereof.
“Securities Account” shall have the meaning given to such term in 8-501 of the
UCC.
“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.
“Securities Intermediary” shall have the meaning given such term in
Section 8‑102(14) of the UCC.
“Security” and “Securities” shall have the meaning given such term in
Section 8‑102(a)(15) of the UCC and shall in any event include all Stock and all
Notes.
“Security Entitlement” shall have the meaning given such term in
Section 8‑102(a)(17) of the UCC.
“State” shall mean any state of the United States.
“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of capital
stock of any Domestic Corporation at any time owned by any Pledgor and (y) with
respect to corporations which are not Domestic Corporations (each, a “Foreign
Corporation”), all of the issued and outstanding shares of capital stock or
other Equity Interests of any Foreign Corporation at any time owned by any
Pledgor.
“Termination Date” shall have the meaning set forth in the Security Agreement.
“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 9


        

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that all references herein to specific Sections
or subsections of the UCC are references to such Sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof; provided further, that, if perfection or the effect of
perfection or non-perfection or the priority of any Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.
“ULC” means an unlimited company, an unlimited liability company or an unlimited
liability corporation incorporated pursuant to, or otherwise governed by, the
laws of any of the provinces or territories of Canada.
“ULC Shares” shall mean shares in any ULC at any time owned or otherwise held by
any Pledgor.
“Uncertificated Security” shall have the meaning given such term in
Section 8‑102(a)(18) of the UCC.
“U.S. Borrower” shall have the meaning set forth in the recitals hereto.
“Voting Equity Interests” of any Person shall mean all classes of Equity
Interests of such Person entitled to vote.
3.    PLEDGE OF SECURITIES, ETC.
3.1    Pledge. To secure the Obligations now or hereafter owed or to be
performed by such Pledgor (but subject to the proviso at the end of this Section
3.1), each Pledgor does hereby grant and pledge to the Pledgee for the benefit
of the Secured Creditors, and does hereby create a continuing security interest
in favor of the Pledgee for the benefit of the Secured Creditors in, all of its
right, title and interest in and to the following, whether now existing or
hereafter from time to time acquired (collectively, the “Collateral”):
(a)    each of the Collateral Accounts, including any and all assets of whatever
type or kind deposited by such Pledgor in any such Collateral Account, whether
now owned or hereafter acquired, existing or arising, including, without
limitation, all Financial Assets, Investment Property, monies, checks, drafts,
Instruments, Securities or interests therein of any type or nature deposited or
required by the Credit Agreement or any other Secured Debt Agreement to be
deposited in such Collateral Account, and all investments and all certificates
and other Instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all dividends, interest, distributions,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing;
(b)    all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities, together with



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 10


        

all rights, privileges, authority and powers of such Pledgor relating to such
Securities in each such issuer or under any organizational document of each such
issuer, and the certificates, instruments and agreements representing such
Securities and any and all interest of such Pledgor in the entries on the books
of any financial intermediary pertaining to such Securities;
(c)    all Limited Liability Company Interests owned by such Pledgor from time
to time and all of its right, title and interest in each limited liability
company to which each such Limited Liability Company Interest relates, whether
now existing or hereafter acquired, including, without limitation, to the
fullest extent permitted under the terms and provisions of the documents and
agreements governing such Limited Liability Company Interests and applicable
law:
(A)    all its capital therein and its interest in all profits, income,
surpluses, losses, Limited Liability Company Assets of such limited liability
company and other distributions to which such Pledgor shall at any time be
entitled in respect of such Limited Liability Company Interests;
(B)    all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;
(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, Liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;
(D)    all present and future claims, if any, of such Pledgor against any such
limited liability company for monies loaned or advanced, for services rendered
or otherwise;
(E)    all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any such limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of such Limited Liability Company Interests
and any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset of such
limited liability company, to enforce or execute any checks, or other
instruments or orders, to file any claims and to take any action in connection
with any of the foregoing; and



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 11


        

(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
foregoing;
(d)    all Partnership Interests owned by such Pledgor from time to time and all
of its right, title and interest in each partnership to which each such
Partnership Interest relates, whether now existing or hereafter acquired,
including, without limitation, to the fullest extent permitted under the terms
and provisions of the documents and agreements governing such Partnership
Interests and applicable law:
(A)    all its capital therein and its interest in all profits, income,
surpluses, losses, Partnership Assets of any such partnership and other
distributions to which such Pledgor shall at any time be entitled in respect of
such Partnership Interests;
(B)    all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;
(C)    all of its claims, rights, powers, privileges, authority, options,
security interests, Liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;
(D)    all present and future claims, if any, of such Pledgor against any such
partnership for monies loaned or advanced, for services rendered or otherwise;
(E)    all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of such
Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
(F)    all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of the
foregoing;



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 12


        

(e)    all Securities Accounts, Financial Assets and Investment Property owned
by such Pledgor from time to time;
(f)    all Security Entitlements owned by such Pledgor from time to time in any
and all of the foregoing; and
(g)    all Proceeds of any and all of the foregoing;
provided that (i) (x) except to the extent that such pledge is to secure a
Pledgor’s guaranty of a Canadian Credit Party’s Obligations, no Voting Equity
Interests of any Foreign Subsidiary which represents more than 66% of the total
combined voting power of all classes of Voting Equity Interests of the
respective Foreign Subsidiary shall be pledged hereunder, provided, however,
that immediately upon the amendment of the Code to allow the pledge of a greater
percentage of Stock in a Foreign Subsidiary without causing a repatriation (or
deemed repatriation) of earnings or adverse tax consequences, the Equity
Interests shall include, and the security interest granted by each Pledgor shall
attach to, such greater percentage of Voting Equity Interests of each directly
owned Foreign Subsidiary that is a Subsidiary of such Pledgor to secure all
other Obligations and (y) each Pledgor shall be required to pledge hereunder
100% of the Non-Voting Equity Interests of each Foreign Subsidiary at any time
and from time to time acquired by such Pledgor, which Non-Voting Equity
Interests shall not be subject to the limitations described in the preceding
clause (x) and (ii) notwithstanding anything herein to the contrary, in no event
shall the security interest and lien granted under Section 3.1 hereof attach to,
and the term “Collateral” (and the component terms thereof) shall not include,
(x) any Equity Interests owned by any Pledgor in any Person for so long as the
grant of such security interest shall constitute or result in (A) other than in
the case of a Wholly-Owned Subsidiary of the Company, a breach or termination
pursuant to the terms of, or a default under, any Indebtedness assumed by the
Company or any of its Subsidiaries pursuant to Section 10.04(g) of the Credit
Agreement or any organizational document of such Person (although the Company
will use its commercially reasonable efforts to endeavor that the organizational
documents of a Subsidiary do not contain a restriction on the pledge thereof),
(B) if such Person is organized under the laws of any foreign jurisdiction
(other than Canada or any province or territory thereof), a breach of any law or
regulation which prohibits the creation of a security interest thereunder (other
than to the extent that any such term specified in clause (A) or (B) above is
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions) of any relevant jurisdiction or any
other then-applicable law (including the Bankruptcy Code) or principles of
equity) or (C) if such Person is organized under the laws of any foreign
jurisdiction (other than Canada or any province or territory thereof), require
the consent of a Governmental Authority to permit the grant of a security
interest therein (and such consent has not been obtained); provided, however,
that such security interest shall attach immediately at such time as the
condition causing such abandonment, invalidation, unenforceability breach or
termination shall no longer be effective and to the extent severable, shall
attach immediately to any portion of such property or other rights that does not
result in any of the consequences specified in clause (A), (B) or (C) above and
(y) any Margin Stock, unless the Secured Creditors have made any necessary
filings with the Board of Governors of the United States Federal Reserve in
connection therewith and the respective Pledgor shall have provided the
respective Secured Creditors with an executed Form FR U-1 or Form FR G-3, as
applicable; provided further, that each applicable Pledgor



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 13


        

shall provide to the Secured Creditors notice of the existence of any Margin
Stock (other than treasury stock) that would constitute Collateral absent this
proviso at the time of delivery of any financial statements required to be
delivered pursuant to Section 9.01(a) and 9.01(b) of the Credit Agreement and,
thereafter, such Margin Stock shall constitute Collateral to the extent the
Secured Creditors have made such necessary filings with the Board of Governors
of the United States Federal Reserve in connection therewith and the respective
Pledgor shall have provided the respective Secured Creditors with an executed
Form FR U-1 or Form FR G-3, as applicable.
3.2    Procedures. (a) To the extent that any Pledgor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Section 3.1 of this Agreement
and, in addition thereto, subject to the Intercreditor Agreement, such Pledgor
shall (to the extent provided below) take the following actions as set forth
below (as promptly as practicable and, in any event, within 30 days after it
obtains such Collateral) for the benefit of the Pledgee and the other Secured
Creditors:
(i)        with respect to a Certificated Security (other than (x) a
Certificated Security credited on the books of a Clearing Corporation or
Securities Intermediary or (y) a Certificated Security issued by (A) any Foreign
Subsidiary (other than a Canadian Subsidiary or a Subsidiary organized under the
laws of Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary or (B) a Person that is not a Subsidiary and is organized under the
laws of a foreign jurisdiction), such Pledgor shall physically deliver such
Certificated Security to the Pledgee, endorsed to the Pledgee or endorsed in
blank;
(ii)    with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary) issued by a Subsidiary of the Company (other than any Foreign
Subsidiary (other than a Canadian Subsidiary or a Subsidiary organized under the
laws of Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary), such Pledgor shall cause the issuer of such Uncertificated Security
to duly authorize, execute, and deliver to the Pledgee, an agreement for the
benefit of the Pledgee and the other Secured Creditors substantially in the form
of Annex H hereto (appropriately completed to the reasonable satisfaction of the
Pledgee and with such modifications, if any, as shall be reasonably satisfactory
to the Pledgee) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Pledgee without further consent by the registered
owner and not to comply with instructions regarding such Uncertificated Security
originated by any other Person other than a court of competent jurisdiction (it
being understood that the Pledgee shall not deliver any such instructions until
after the occurrence and during the continuance of an Event of Default);
(iii)    with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest issued by a
Subsidiary of the Company (other than any Foreign Subsidiary (other than a
Canadian Subsidiary or



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 14


        

a Subsidiary organized under the laws of Luxembourg or the United Kingdom) of
the Company that is not a Material Subsidiary) in a Security Account or credited
on the books of a Clearing Corporation or Securities Intermediary (including a
Federal Reserve Bank, Participants Trust Company or The Depository Trust
Company), such Pledgor shall promptly notify the Pledgee thereof and shall
promptly use commercially reasonable efforts to take (x) all actions required
(i) to comply with the applicable rules of such Clearing Corporation or
Securities Intermediary and (ii) to perfect the security interest of the Pledgee
under applicable law (including, in any event, under Sections 9-314(a), (b) and
(c), 9-106 and 8‑106(d) of the UCC) and (y) such other actions as the Pledgee
deems necessary or reasonably desirable to effect the foregoing;
(iv)    with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest (x) credited to a Security Account or on the books of a Clearing
Corporation or Securities Intermediary or (y) issued by a (A) Foreign Subsidiary
(other than a Canadian Subsidiary or a Subsidiary organized under the laws of
Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary or (B) a Person that is not a Subsidiary and is organized under the
laws of a foreign jurisdiction), (1) if such Partnership Interest or Limited
Liability Company Interest is represented by a certificate and is a Security for
purposes of the UCC, the procedure set forth in Section 3.2(a)(i) hereof, and
(2) if such Partnership Interest or Limited Liability Company Interest is not
represented by a certificate and is an Uncertificated Security for purposes of
the UCC, the procedure set forth in Section 3.2(a)(ii) hereof;
(v)    with respect to any Note with a value equal to $3,000,000 or more,
physical delivery of each such Note to the Pledgee, endorsed in blank, or, at
the request of the Pledgee, endorsed to the Pledgee; and
(vi)    with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof upon the occurrence and continuance of an Event of Default,
upon the Collateral Agent’s written request, (i) establishment by the Pledgee of
a cash account in the name of such Pledgor over which the Pledgee shall have
“control” within the meaning of the UCC and at any time any Default or Event of
Default is in existence no withdrawals or transfers may be made therefrom by any
Person except with the prior written consent of the Pledgee and (ii) deposit of
such cash in such cash account.
(a)    In addition to the actions required to be taken pursuant to Section
3.2(a) hereof, each Pledgor shall take the following additional actions, subject
to the Intercreditor Agreement with respect to the Collateral:
(i)    with respect to all Collateral of such Pledgor whereby or with respect to
which the Pledgee may obtain “control” thereof within the meaning of
Section 8‑106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Pledgor shall take all actions
requested from time to time by the Pledgee as may be necessary or reasonably
advisable in the reasonable judgment of the Pledgee so that “control” of such



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 15


        

Collateral is obtained and at all times held by the Pledgee in accordance with
Section 3.2(a) hereof; and
(ii)    each Pledgor shall cause, and hereby authorizes the Pledgee to cause,
appropriate financing statements (on appropriate forms) under the Uniform
Commercial Code as in effect in the various relevant States, covering all
Collateral hereunder (with the form of such financing statements to be
reasonably satisfactory to the Pledgee), to be filed in the relevant filing
offices so that at all times the Pledgee’s security interest in all Investment
Property and other Collateral which can be perfected by the filing of such
financing statements (in each case to the maximum extent perfection by filing
may be obtained under the laws of the relevant States, including, without
limitation, Section 9-312(a) of the UCC) is so perfected. Notwithstanding the
foregoing, if reasonably requested by any Pledgor, the Pledgee shall, at such
Pledgor’s expense, make such filings as may be reasonably requested to evidence
that the security interests hereunder do not attach to any property that is
excluded from the Collateral pursuant to the proviso in Section 3.1 hereof.
3.3    Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend, distribution or otherwise) any additional Collateral
at any time or from time to time after the date hereof, such Collateral shall
automatically (and without any further action being required to be taken) be
subject to the pledge and security interests created pursuant to Section 3.1
hereof and, furthermore, such Pledgor will thereafter take (or cause to be
taken) all action (as promptly as practicable and, in any event, within 30 days
after it obtains such Collateral) with respect to such Collateral in accordance
with the procedures set forth in Section 3.2 hereof, and will (i) with respect
to any Collateral other than Equity Interests issued by (A) a Foreign Subsidiary
(other than a Canadian Subsidiary or a Subsidiary organized under the laws of
Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary or (B) a Person that is not a Subsidiary and is organized under the
laws of a foreign jurisdiction, promptly thereafter deliver to the Pledgee a
certificate executed by an authorized officer of such Pledgor describing such
Collateral and certifying that the same has been duly pledged in favor of the
Pledgee (for the benefit of the Secured Creditors) hereunder and (ii) promptly
thereafter (or in the case of any Equity Interests issued by (A) a Foreign
Subsidiary (other than a Canadian Subsidiary or a Subsidiary organized under the
laws of Luxembourg or the United Kingdom) of the Company that is not a Material
Subsidiary or (B) a Person that is not a Subsidiary and is organized under the
laws of a foreign jurisdiction, at the time of delivery of any compliance
certificate required to be delivered pursuant to Section 9.01(d) of the Credit
Agreement) deliver to the Pledgee supplements to Annexes A through G hereto as
are necessary to cause such Annexes to be complete and accurate at such time.
Without limiting the foregoing, each Pledgor shall be required to pledge
hereunder in accordance with the terms hereof the Equity Interests of any
Foreign Subsidiary at any time and from time to time after the date hereof
acquired by such Pledgor, provided that (x) any such pledge of Voting Equity
Interests of any Foreign Subsidiary shall be subject to the provisions of
clause (x) of the proviso to Section 3.1 hereof and (y) each Pledgor shall be
required to pledge hereunder 100% of the Non-Voting Equity Interests of each
Foreign Subsidiary at any time and from time to time acquired by such Pledgor.



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 16


        

3.4    Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section
3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
3.5    Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof: (i) each Subsidiary of
such Pledgor, and the direct ownership thereof, is listed in Annex B hereto;
(ii) the Stock (and any warrants or options to purchase Stock) of each
Subsidiary held by such Pledgor consists of the number and type of shares of the
stock (or warrants or options to purchase any stock) of the corporations as
described in Annex C hereto; (iii) such Stock referenced in clause (ii) of this
paragraph constitutes that percentage of the issued and outstanding capital
stock of the issuing corporation as is set forth in Annex C hereto; (iv) the
Notes with a value equal to $1,000,000 or more held by such Pledgor consist of
the promissory notes described in Annex D hereto where such Pledgor is listed as
the lender; (v) the Limited Liability Company Interests of each Subsidiary held
by such Pledgor consist of the number and type of interests of the Persons
described in Annex E hereto; (vi) each such Limited Liability Company Interest
referenced in clause (v) of this paragraph constitutes that percentage of the
issued and outstanding equity interest of the issuing Person as set forth in
Annex E hereto; (vii) the Partnership Interests of each Subsidiary held by such
Pledgor consist of the number and type of interests of the Persons described in
Annex F hereto; (viii) each such Partnership Interest referenced in clause (vii)
of this paragraph constitutes that percentage or portion of the entire
partnership interest of the issuing Person as set forth in Annex F hereto; (ix)
the exact address of each chief executive office of such Pledgor is listed on
Annex G hereto; and (x) such Pledgor has complied with the respective procedure
set forth in Section 3.2(a) hereof with respect to each item of Collateral
described in Annexes C through F hereto.
3.6    Conflicts with Foreign Pledge Agreements. To the extent that there is any
overlap between, or conflict with, the provisions of this Agreement and any
Foreign Pledge Agreement, such Foreign Pledge Agreement shall prevail with
respect only to (i) any provision relating to the pledged collateral described
in and covered under such Foreign Pledge Agreement and (ii) any provision where
adherence to the law governing such Foreign Pledge Agreement is required for
such Foreign Pledge Agreement to be enforceable in accordance with its terms.
4.    APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. The Pledgee shall have the
right to appoint one or more sub-agents for the purpose of retaining physical
possession of the Collateral, which may be held (in the discretion of the
Pledgee) in the name of the relevant Pledgor, endorsed or assigned in blank or
in favor of the Pledgee or any nominee or nominees of the Pledgee or a sub-agent
appointed by the Pledgee.
5.    VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT. Unless and
until there shall have occurred and be continuing an Event of Default, each
Pledgor shall be entitled to exercise any and all voting and other rights
pertaining to the Collateral owned by it, and to give consents, waivers or
ratifications in respect thereof; provided that, in each case, no vote shall be
cast or any consent, waiver or ratification given or any action taken or omitted
to be taken which would violate, or result in a breach of any



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 17


        

covenant contained in, any of the terms of any Secured Debt Agreement, or in a
manner adverse to the interests of the Pledgee or any other Secured Creditor in
the Collateral in any material respect, unless permitted by the terms of the
Secured Debt Agreements. All such rights of each Pledgor to vote and to give
consents, waivers and ratifications shall cease following written notice from
the Pledgee in case an Event of Default has occurred and is continuing (provided
that no such notice shall be required if any Event of Default under Section
11.05 of the Credit Agreement has occurred and is continuing), and Section 7
hereof shall become applicable.
6.    DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall have
occurred and be continuing an Event of Default and following written notice from
the Pledgee (provided that no such notice shall be required if any Event of
Default under Section 11.05 of the Credit Agreement has occurred and is
continuing), all cash dividends, cash distributions, cash Proceeds and other
cash amounts payable in respect of the Collateral shall be paid to the
respective Pledgor. The Pledgor shall be entitled to receive directly, subject
to the other terms of this Agreement:
(i)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;
(ii)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash subject to the first sentence of
this Section 6) paid or distributed in respect of the Collateral by way of
stock-split, spin-off, split-up, reclassification, combination of shares or
similar rearrangement; and
(iii)    all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate or other reorganization.
All cash dividends, cash distributions or other cash payments which are received
by any Pledgor contrary to the provisions of this Section 6 or Section 7 hereof
shall be received in trust for the benefit of the Pledgee, shall be segregated
from other property or funds of such Pledgor and shall be promptly paid over to
the Pledgee as Collateral in the same form as so received (with any necessary
endorsement).
7.    REMEDIES IN CASE OF AN EVENT OF DEFAULT. If there shall have occurred and
be continuing an Event of Default, then and in every such case, subject to the
Intercreditor Agreement, the Pledgee shall be entitled to exercise all of the
rights, powers and remedies (whether vested in it by this Agreement, any other
Secured Debt Agreement or by law) for the protection and enforcement of its
rights in respect of the Collateral, and the Pledgee shall be entitled to
exercise all the rights and remedies of a secured party under



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 18


        

the UCC as in effect in any relevant jurisdiction and also shall be entitled,
without limitation, to exercise the following rights, which each Pledgor hereby
agrees to be commercially reasonable:
(i)        Following written notice to such Pledgor (provided that no such
notice shall be required if any Event of Default under Section 11.05 of the
Credit Agreement has occurred and is continuing), to receive all amounts payable
in respect of the Collateral otherwise payable under Section 6 hereof to such
Pledgor;
(ii)    to transfer all or any part of the Collateral into the Pledgee’s name or
the name of its nominee or nominees;
(iii)    to accelerate any Pledged Note which may be accelerated in accordance
with its terms, and take any other lawful action to collect upon any Pledged
Note (including, without limitation, to make any demand for payment thereon);
(iv)    to appoint by instrument in writing a receiver (which term as used in
this Agreement includes a receiver and manager) or agent of all or any part of
the Collateral and remove or replace from time to time any receiver or agent;
(v)    to institute proceedings in any court of competent jurisdiction for the
appointment of a receiver of all or any part of the Collateral;
(vi)    to vote (and exercise all rights and powers in respect of voting) all or
any part of the Collateral (whether or not transferred into the name of the
Pledgee) and give all consents, waivers and ratifications in respect of the
Collateral and otherwise act with respect thereto as though it were the outright
owner thereof (each Pledgor hereby irrevocably constituting and appointing the
Pledgee the proxy and attorney-in-fact of such Pledgor, with full power of
substitution to do so);
(vii)    at any time and from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or,
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise purchase or dispose (all of which are hereby
waived by each Pledgor), for cash, on credit or for other property, for
immediate or future delivery without any assumption of credit risk, and for such
price or prices and on such terms as the Pledgee in its absolute discretion may
determine, provided at least 10 days’ written notice of the time and place of
any such sale shall be given to the respective Pledgor. The Pledgee shall not be
obligated to make any such sale of Collateral regardless of whether any such
notice of sale has theretofore been given. Each Pledgor hereby waives and
releases to the fullest extent permitted by law any right or equity of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security or the Obligations or otherwise. At any such sale, unless prohibited by
applicable law, the Pledgee on behalf of the Secured Creditors may bid for and
purchase all or any part of the Collateral so sold free from



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 19


        

any such right or equity of redemption. Neither the Pledgee nor any other
Secured Creditor shall be liable for failure to collect or realize upon any or
all of the Collateral or for any delay in so doing nor shall any of them be
under any obligation to take any action whatsoever with regard thereto; and
(viii)    to set off any and all Collateral against any and all Obligations, and
to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations.
8.    REMEDIES, CUMULATIVE, ETC. Each and every right, power and remedy of the
Pledgee provided for in this Agreement or in any other Secured Debt Agreement,
or now or hereafter existing at law or in equity or by statute shall be
cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Pledgee or any
other Secured Creditor of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Pledgee or any other Secured
Creditor of all such other rights, powers or remedies, and no failure or delay
on the part of the Pledgee or any other Secured Creditor to exercise any such
right, power or remedy shall operate as a waiver thereof. No notice to or demand
on any Pledgor in any case shall entitle it to any other or further notice or
demand in similar or other circumstances or constitute a waiver of any of the
rights of the Pledgee or any other Secured Creditor to any other or further
action in any circumstances without notice or demand. The Secured Creditors
agree that this Agreement may be enforced only by the action of the Pledgee,
acting upon the instructions of the Required Lenders, and that no other Secured
Creditor shall have any right individually to seek to enforce or to enforce this
Agreement or to realize upon the security to be granted hereby, it being
understood and agreed that such rights and remedies may be exercised by the
Pledgee for the benefit of the Secured Creditors upon the terms of this
Agreement and the other Security Documents.
9.    RECEIVER’S POWERS. (a) Any receiver appointed by the Pledgee pursuant to
Section 7 hereof is vested with the rights and remedies which could have been
exercised by the Pledgee in respect of any Pledgor or the Collateral and such
other powers and discretions as are granted in the instrument of appointment and
any supplemental instruments. The identity of the receiver, its replacement and
its remuneration are within the sole and unfettered discretion of the Pledgee.
(b)    Any receiver appointed by the Pledgee pursuant to Section 7 hereof will
act as agent for the Pledgee for the purposes of taking possession of the
Collateral, but otherwise and for all other purposes (except as provided below),
as agent for the Pledgors. The receiver may sell, lease, or otherwise dispose of
Collateral in accordance with the terms hereof as agent for the Pledgors or as
agent for the Pledgee as the Pledgee may determine in its discretion. Each
Pledgor agrees to ratify and confirm all actions of the receiver acting as agent
for such Pledgor so long as such actions are taken in accordance with the terms
hereof.



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 20


        

(c)    The Pledgee, in appointing or refraining from appointing any receiver,
does not incur liability to the receiver, the Pledgors or otherwise and is not
responsible for any misconduct or negligence of such receiver except to the
extent resulting from the gross negligence or willful misconduct of the Pledgee
(as determined by a court of competent jurisdiction in a final and
non-appealable decision) (it being agreed that appointing or refraining to
appoint any receiver in the reasonable judgment of the Pledgee’s or based on the
advice of advisors or counsel shall not constitute gross negligence or willful
misconduct).
10.    ULC SHARES. (a) Notwithstanding anything else contained in this Agreement
or any other document or agreement among all or some of the parties hereto, each
Pledgor is the sole registered and beneficial owner of all its Collateral that
is ULC Shares and will remain so until such time as such ULC Shares are
effectively transferred into the name of the Pledgee, any of the Secured
Creditors, or any nominee of the foregoing or any other Person on the books and
records of such ULC. Accordingly, such Pledgor shall be entitled to receive and
retain for its own account any dividend on or other distribution, if any, in
respect of ULC Shares that are Collateral and shall have the right to vote such
ULC Shares and to control the direction, management and policies of any ULC to
the same extent as such Pledgor would if such ULC Shares were not pledged to the
Pledgee for the benefit of the Secured Creditors pursuant hereto. Nothing in
this Agreement or any other document or agreement among all or some of the
parties hereto is intended to, and nothing in this Agreement or any other
document or agreement among all or some of the parties hereto shall, constitute
the Pledgee, any of the Secured Creditors or any Person other than a Pledgor, a
member of any ULC for the purposes of Companies Act (Nova Scotia), the Business
Corporations Act (British Columbia), the Business Corporations Act (Alberta) or
any other applicable legislation until such time as notice is given to such
Pledgor and further steps are taken hereunder or thereunder so as to register
the Pledgee, any of the Secured Creditors or any nominee of the foregoing, as
specified in such notice, as the holder of shares of such ULC. To the extent any
provision hereof would have the effect of constituting the Pledgee or any of the
Secured Creditors a member of a ULC prior to such time, such provision shall be
severed herefrom and ineffective with respect to Collateral that is shares of
such ULC without otherwise invalidating or rendering unenforceable this
Agreement or invalidating or rendering unenforceable such provision insofar as
it relates to Collateral that is not shares of such ULC.
(b)    Except upon the exercise of rights to sell or otherwise dispose of
Collateral that is ULC Shares if there shall have occurred and be continuing an
Event of Default, no Pledgor shall cause or permit, or enable any ULC in which
it holds ULC Shares that are Collateral to cause or permit, the Pledgee or any
other Secured Creditor to: (a) be registered as a shareholder or member of a
ULC; (b) have any notation entered in its favour in the share register of a ULC;
(c) be held out as a shareholder or member of a ULC; (d) receive, directly or
indirectly, any dividends, property or other distributions from a ULC by reason
of the Pledgee or any other Secured Creditor holding a security interest in a
ULC or ULC Shares; or (e) act as a shareholder or member of a ULC, or exercise
any rights of a shareholder or member including the right to attend a meeting
of, or to vote the shares of, a ULC.



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 21


        

11.    APPLICATION OF PROCEEDS. (a) Subject to the Intercreditor Agreement, all
monies collected by the Pledgee upon any sale or other disposition of, any
collection from, or other realization upon all or any part of, the Collateral
(whether or not expressly characterized as such) in connection with the exercise
of its rights and remedies in accordance with this Agreement, together with all
other monies received by the Pledgee hereunder, shall be applied in the manner
provided in Section 5.4 of the U.S. Security Agreement.
(b)    It is understood and agreed that each Pledgor shall remain jointly and
severally liable with respect to the Obligations to the extent of any deficiency
between the amount of the proceeds of the Collateral pledged by it hereunder and
the aggregate amount of the Obligations.
(c)    It is understood and agreed by each Pledgor and each Secured Creditor
that the Pledgee shall have no liability for any determinations made by it in
this Section 11, in each case except to the extent resulting from the gross
negligence or willful misconduct of the Pledgee (as determined by a court of
competent jurisdiction in a final and non-appealable decision). Each Pledgor and
each Secured Creditor also agrees that the Pledgee may (but shall not be
required to), at any time and in its sole discretion, and with no liability
resulting therefrom, petition a court of competent jurisdiction regarding any
application of Collateral in accordance with the requirements hereof, and the
Pledgee shall be entitled to wait for, and may conclusively rely on, any such
determination.
12.    PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
such sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.
13.    INDEMNITY. Each Pledgor jointly and severally agrees (i) to indemnify,
reimburse and hold harmless the Pledgee and each other Lender Creditor and their
respective successors, assigns, employees, agents (including any receiver
appointed pursuant to Section 7 hereof) and affiliates (individually an
“Indemnitee”, and collectively, the “Indemnitees”) from and against any and all
obligations, damages, injuries, penalties, claims, actions, demands, losses,
judgments, costs, expenses, disbursements and liabilities (including, without
limitation, liabilities for penalties) of whatsoever kind or nature, and (ii) to
reimburse each Indemnitee for all reasonable costs, expenses and disbursements,
including reasonable attorneys’ fees and expenses (but limited, in the case of
attorneys’ fees and expenses, to one counsel to the Pledgee, one additional
counsel for all other Lender Creditors, taken as a whole, one local counsel for
the Pledgee and the other Lender Creditors, taken as a whole, in each relevant
jurisdiction, and, solely in the case of an actual or perceived conflict of
interests, one additional counsel in each relevant jurisdiction to each group of
affected Indemnitees similarly situated, taken as a whole), in each case arising
out of or resulting from this Agreement or the exercise by any Indemnitee of any
right or remedy granted to it



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 22


        

hereunder or under any other Credit Document (but excluding any obligations,
damages, injuries, penalties, claims, actions, demands, losses, judgments,
suits, costs, expenses, disbursements and liabilities (including, without
limitation, liabilities for penalties) or expenses of whatsoever kind or nature
to the extent incurred or arising by reason of gross negligence or willful
misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision)). In no event shall the
Pledgee hereunder be liable, in the absence of gross negligence or willful
misconduct on its part (as determined by a court of competent jurisdiction in a
final and non-appealable decision), for any matter or thing in connection with
this Agreement other than to account for monies or other property actually
received by it in accordance with the terms hereof. If and to the extent that
the obligations of any Pledgor under this Section 13 are unenforceable for any
reason, such Pledgor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law. The indemnity obligations of each Pledgor contained in this
Section 13 shall continue in full force and effect notwithstanding the full
payment of all the Notes issued under the Credit Agreement, the termination of
all Letters of Credit, and the payment of all other Credit Obligations and
notwithstanding the discharge thereof and the occurrence of the Termination
Date.
14.    PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER. (a) Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or as a partner in any partnership. The parties hereto
expressly agree that, unless the Pledgee shall become the absolute owner of
Collateral consisting of a Limited Liability Company Interest or a Partnership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture among the Pledgee, any other Secured Creditor, any
Pledgor and/or any other Person.
(b)    Except as provided in the last sentence of paragraph (a) of this Section
14, the Pledgee, by accepting this Agreement, did not intend to become a member
of any limited liability company or a partner of any partnership or otherwise be
deemed to be a co-venturer with respect to any Pledgor, any limited liability
company, partnership and/or any other Person either before or after an Event of
Default shall have occurred. The Pledgee shall have only those powers set forth
herein and the Secured Creditors shall assume none of the duties, obligations or
liabilities of a member of any limited liability company or as a partner of any
partnership or any Pledgor except as provided in the last sentence of paragraph
(a) of this Section 14.
(c)    The Pledgee and the other Secured Creditors shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.
(d)    The acceptance by the Pledgee of this Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee or any other Secured Creditor to appear in or defend
any action or proceeding relating to the Collateral to



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 23


        

which it is not a party, or to take any action hereunder or thereunder, or to
expend any money or incur any expenses or perform or discharge any obligation,
duty or liability under the Collateral.
15.    FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees that it
will, at such Pledgor’s own expense, file and refile, or cause to be filed or
refiled, under the UCC or other applicable law such financing statements,
continuation statements and other documents, in form reasonably acceptable to
the Pledgee, in such offices as the Pledgee (acting on its own or on the
instructions of the Required Lenders) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral (including, without limitation,
financing statements which list the Collateral specifically and/or “all assets”
as collateral) without the signature of such Pledgor where permitted by law, in
such offices as the Pledgee may reasonably deem necessary or advisable or
wherever required or permitted by law in order to perfect and preserve the
Pledgee’s security interest in the Collateral hereunder and agrees to do such
further acts and things and to execute and deliver to the Pledgee such
additional conveyances, assignments, agreements and instruments as the Pledgee
may reasonably require or deem advisable to carry into effect the purposes of
this Agreement or to further assure and confirm unto the Pledgee its rights,
powers and remedies hereunder or thereunder.
(b)    Each Pledgor hereby constitutes and appoints the Pledgee its true and
lawful attorney-in-fact, irrevocably, with full authority in the place and stead
of such Pledgor and in the name of such Pledgor or otherwise, from time to time
after the occurrence and during the continuance of an Event of Default, in the
Pledgee’s discretion, to act, require, demand, receive and give acquittance for
any and all monies and claims for monies due or to become due to such Pledgor
under or arising out of the Collateral, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings and to execute any instrument which the
Pledgee may deem necessary or advisable to accomplish the purposes of this
Agreement, which appointment as attorney is coupled with an interest.
16.    THE PLEDGEE AS COLLATERAL AGENT. The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement. It is expressly understood, acknowledged and agreed by each Secured
Creditor that by accepting the benefits of this Agreement each such Secured
Creditor acknowledges and agrees that the obligations of the Pledgee as holder
of the Collateral and interests therein and with respect to the disposition
thereof, and otherwise under this Agreement, are only those expressly set forth
in this Agreement and in Section 12 of the Credit Agreement. The Pledgee shall
act hereunder on the terms and conditions set forth herein and in Section 12 of
the Credit Agreement. Notwithstanding the foregoing, the Controlling Fixed Asset
Collateral Agent has agreed pursuant to Section 5.04 of the Intercreditor
Agreement to hold that part of the ABL Priority Collateral that is in its
possession or control (or in the possession or control of its agents or
bailees), as collateral agent and as bailee for the Pledgee.



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 24


        

17.    TRANSFER BY THE PLEDGORS. Subject to the Intercreditor Agreement, except
as permitted by the terms of the Credit Documents prior to the Termination Date,
no Pledgor will sell or otherwise dispose of, grant any option with respect to,
or mortgage, pledge or otherwise encumber any of the Collateral or any interest
therein.
18.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.   (a) Each
Pledgor represents, warrants and covenants as to itself and each of its
Subsidiaries that:
(i)    it is the legal, beneficial and record owner of, and has good and
marketable title to, all of its Collateral consisting of one or more Securities,
Partnership Interests and Limited Liability Company Interests and that it has
sufficient interest in all of its Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no pledge, Lien, mortgage, hypothecation, security interest,
charge, option, Adverse Claim or other encumbrance whatsoever, except the Liens
and security interests created by this Agreement or permitted under the Secured
Debt Agreements);
(ii)    it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;
(iii)    this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and by general equitable principles (regardless of
whether enforcement is sought in equity or at law);
(iv)    except to the extent already obtained or made, no consent of any other
party (including, without limitation, any stockholder, partner, member or
creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any Governmental Authority is required
to be obtained by such Pledgor (which has not been obtained or made) in
connection with (a) the execution, delivery or performance of this Agreement by
such Pledgor, (b) the validity or enforceability of this Agreement against such
Pledgor, (c) the perfection of the Pledgee’s security interest in such Pledgor’s
Collateral or (d) except for compliance with or as may be required by applicable
securities laws, the exercise by the Pledgee of any of its rights or remedies
provided herein;
(v)    neither the execution, delivery or performance by such Pledgor of this
Agreement, nor compliance by it with the terms and provisions hereof nor the
consummation of the transactions contemplated hereby: (i) will contravene any
provision of any applicable law, statute, rule or regulation, or any applicable
order, writ, injunction or decree of any court, arbitrator or governmental
instrumentality, domestic or foreign, applicable to such Pledgor; (ii) will
conflict or be inconsistent with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 25


        

or imposition of (or the obligation to create or impose) any Lien (except
pursuant to the Security Documents) upon any of the properties or assets of such
Pledgor or any of its Subsidiaries pursuant to the terms of any indenture,
lease, mortgage, deed of trust, credit agreement, loan agreement or any other
material agreement, contract or other instrument to which such Pledgor or any of
its Subsidiaries is a party or is otherwise bound, or by which it or any of its
properties or assets is bound or to which it may be subject; or (iii) will
violate any provision of the certificate of incorporation, by-laws, certificate
of partnership, partnership agreement, certificate of formation or limited
liability company agreement (or equivalent organizational documents), as the
case may be, of such Pledgor or any of its Subsidiaries;
(vi)    all of such Pledgor’s Collateral (consisting of Securities, Limited
Liability Company Interests and Partnership Interests) of any Subsidiary has
been duly and validly issued, and in the case of any Stock of a Domestic
Corporation is fully paid and non-assessable and is subject to no options to
purchase or similar rights;
(vii)    each of such Pledgor’s Pledged Notes constitutes, or when executed by
the obligor that is a Subsidiary thereof will constitute, the legal, valid and
binding obligation of such obligor, enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law); and
(viii)    the security interests created under this Agreement (when executed and
delivered by all parties hereto) are effective to create in favor of the
Pledgee, for the benefit of the Secured Creditors, a legal, valid and
enforceable security interest in all right, title and interest of the Pledgors
in all of the Collateral, and when proper UCC financing statements have been
filed in the appropriate filing offices against each Pledgor and the Pledgee has
obtained “control” (within the meaning of the UCC) of the Collateral, the
Pledgee, for the benefit of the Secured Creditors, shall have a perfected
security interest in all Collateral to the extent such security interest can be
perfected by filing a UCC financing statement under the UCC or by the Pledgee
having “control” of the Collateral, subject to no security interests of any
other Person (other than Permitted Liens (it being understood that the Permitted
Liens described in Section 10.02(s) of the Credit Agreement are subject to the
terms of the Intercreditor Agreement at any time that Permitted Additional
Secured Indebtedness is outstanding), subject to the terms of the Intercreditor
Agreement at any times that Permitted Additional Secured Indebtedness is
outstanding, Permitted Liens described in Section 10.01(s) of the Credit
Agreement).
(b)    Each Pledgor covenants and agrees that it will defend the Pledgee’s
right, title and security interest in and to such Pledgor’s Collateral and the
proceeds thereof against the claims and demands of all persons whomsoever (other
than Permitted Liens); and each Pledgor covenants and agrees that it will have
like title to and right to pledge any other property at any time hereafter
pledged to the Pledgee by such Pledgor as Collateral hereunder as provided
herein and



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 26


        

will likewise defend the right thereto and security interest therein of the
Pledgee and the other Secured Creditors.
19.    LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED ORGANIZATION
AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION; LOCATION;
ORGANIZATIONAL IDENTIFICATION NUMBERS; FEDERAL EMPLOYER IDENTIFICATION NUMBERS;
CHANGES THERETO; ETC.As of the date hereof, the exact legal name of each
Pledgor, the type of organization of such Pledgor, whether or not such Pledgor
is a Registered Organization, the jurisdiction of organization of such Pledgor,
such Pledgor’s Location, the organizational identification number (if any) of
each Pledgor, the Federal Employer Identification Number (if any) and whether or
not such Pledgor is a Transmitting Utility, is listed on Annex A hereto for such
Pledgor. No Pledgor shall change its legal name, its type of organization, its
status as a Registered Organization (in the case of a Registered Organization),
its status as a Transmitting Utility or as a Person which is not a Transmitting
Utility, as the case may be, its jurisdiction of organization, its Location, or
its organizational identification number (if any) or its Federal Employer
Identification Number (if any), except that any such changes shall be permitted
(so long as not in violation of the applicable requirements of the Secured Debt
Agreements and so long as same do not involve (x) a Registered Organization
ceasing to constitute same or (y) any Pledgor changing its jurisdiction of
organization or Location from the United States or a State thereof to a
jurisdiction of organization or Location, as the case may be, outside the United
States or a State thereof) if (i) it shall have given to the Pledgee not less
than 10 days’ prior written notice of each change to the information listed on
Annex A (as adjusted for any subsequent changes thereto previously made in
accordance with this sentence), together with a supplement to Annex A which
shall correct all information contained therein for such Pledgor, and (ii) in
connection with the respective change or changes, it shall have taken all action
reasonably requested by the Pledgee to maintain the security interests of the
Pledgee in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect. In addition, to the extent that any
Pledgor does not have an organizational identification number on the date hereof
and later obtains one, such Pledgor shall promptly thereafter deliver a
notification to the Pledgee of such organizational identification number and
shall take all actions reasonably satisfactory to the Pledgee to the extent
necessary to maintain the security interest of the Pledgee in the Collateral
intended to be granted hereby fully perfected and in full force and effect.
20.    PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. The obligations of each Pledgor
under this Agreement shall be absolute and unconditional and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 22
hereof), including, without limitation:
(i)    any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Debt Agreement (other than this



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 27


        

Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer thereof;
(ii)    any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument including, without
limitation, this Agreement (other than a waiver consent or extension with
respect to this Agreement in accordance with its terms);
(iii)    any furnishing of any additional security to the Pledgee or its
assignee or any acceptance thereof or any release of any security by the Pledgee
or its assignee;
(iv)    any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
(v)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor or any
Subsidiary of any Pledgor, or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding, whether or not
such Pledgor shall have notice or knowledge of any of the foregoing.
21.    SALE OF COLLATERAL WITHOUT REGISTRATION. (a) If an Event of Default shall
have occurred and be continuing and any Pledgor shall have received from the
Pledgee a written request or requests that such Pledgor cause any registration,
qualification or compliance under any federal or state securities law or laws to
be effected with respect to all or any part of the Collateral consisting of
Securities, Limited Liability Company Interests or Partnership Interests, such
Pledgor as soon as practicable and at its expense will use its best efforts to
cause such registration to be effected (and be kept effective) and will use its
best efforts to cause such qualification and compliance to be effected (and be
kept effective) as may be so requested and as would permit or facilitate the
sale and distribution of such Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests, including, without
limitation, registration under the Securities Act, as then in effect (or any
similar statute then in effect), appropriate qualifications under applicable
blue sky or other state securities laws and appropriate compliance with any
other governmental requirements; provided, that the Pledgee shall furnish to
such Pledgor such information regarding the Pledgee as such Pledgor may request
in writing and as shall be required in connection with any such registration,
qualification or compliance. Each Pledgor will cause the Pledgee to be kept
reasonably advised in writing as to the progress of each such registration,
qualification or compliance and as to the completion thereof, will furnish to
the Pledgee such number of prospectuses, offering circulars and other documents
incident thereto as the Pledgee from time to time may reasonably request, and
will indemnify, to the extent permitted by law, the Pledgee and all other
Secured Creditors participating in the distribution of such Collateral
consisting of Securities, Limited Liability Company Interests or Partnership
Interests against all claims, losses, damages and liabilities caused by any
untrue statement (or alleged untrue statement) of a material fact contained
therein (or in any related registration statement, notification or the like) or
by any omission (or alleged



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 28


        

omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to such Pledgor by the Pledgee or such other
Secured Creditor expressly for use therein.
(b)    If at any time when the Pledgee shall determine to exercise its right to
sell all or any part of the Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests pursuant to Section 7
hereof, and such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under the Securities Act, as then
in effect, the Pledgee may, in its sole and absolute discretion, sell such
Collateral or part thereof by private sale in such manner and under such
circumstances as the Pledgee may deem necessary or advisable in order that such
sale may legally be effected without such registration. Without limiting the
generality of the foregoing, in any such event the Pledgee, in its sole and
absolute discretion (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under such Securities Act, (ii) may approach
and negotiate with a single possible purchaser to effect such sale, and (iii)
may restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof. In the event of
any such sale, the Pledgee shall incur no responsibility or liability for
selling all or any part of the Collateral at a price which the Pledgee, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.
22.    TERMINATION; RELEASE. (a) On the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation, in Section 13 hereof shall survive any such termination) and the
Pledgee, at the request and expense of such Pledgor, will execute and deliver to
such Pledgor a proper instrument or instruments (including UCC termination
statements) acknowledging the satisfaction and termination of this Agreement
(including, without limitation, UCC termination statements and instruments of
satisfaction, discharge and/or reconveyance), and will duly release from the
security interest created hereby and assign, transfer and deliver to such
Pledgor (without recourse and without any representation or warranty) such of
the Collateral as may be in the possession of the Pledgee or any of its
sub‑agents hereunder and as has not theretofore been sold or otherwise applied
or released pursuant to this Agreement, together with any moneys at the time
held by the Pledgee or any of its sub-agents hereunder and, with respect to any
Collateral consisting of an Uncertificated Security issued by a Subsidiary of
the Company (other than an Uncertificated Security credited on the books of a
Clearing Corporation or Securities Intermediary), a termination of the agreement
relating thereto executed and delivered by the issuer of such Uncertificated
Security pursuant to Section 3.2(a)(ii) or by the respective partnership or
limited liability company pursuant to Section 3.2(a)(iv)(2).
(b)    In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than a Credit Party) at any time prior to the
Termination Date, in connection with



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 29


        

a sale or disposition permitted by Section 10.02 of the Credit Agreement, or is
otherwise released at the direction of the Required Lenders, and the proceeds of
such sale or disposition (or from such release) are applied in accordance with
the terms of the Credit Agreement to the extent required to be so applied, the
Pledgee, at the request and expense of such Pledgor, will duly release from the
security interest created hereby (and will execute and deliver such
documentation, including termination or partial release statements and the like
in connection therewith) and assign, transfer and deliver to such Pledgor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or otherwise disposed of, or
released, and as may be in the possession of the Pledgee (or, in the case of
Collateral held by any sub-agent designated pursuant to Section 4 hereof, such
sub‑agent) and has not theretofore been released pursuant to this Agreement.
Furthermore, upon the release of any U.S. Guarantor from the U.S. Guaranty in
accordance with the provisions thereof, such Pledgor (and the Collateral at such
time assigned or pledged by the respective Pledgor pursuant hereto) shall be
released from this Agreement. In the case of any such sale or disposition of any
property constituting Collateral in a transaction permitted pursuant to Section
10.02 of the Credit Agreement, the Liens created by any of this Agreement on
such Collateral shall be automatically released without need for further action
by any Person.
(c)    At any time that any Pledgor desires that the Pledgee deliver any release
or such other documentation as provided in the foregoing Section 22(a) or (b),
such Pledgor shall deliver to the Pledgee (and the relevant sub-agent, if any,
designated pursuant to Section 4 hereof) a certificate signed by an Authorized
Officer of such Pledgor stating that the release of the respective Collateral is
permitted pursuant to Section 22(a) or (b) hereof. At any time that the Company
or the respective Pledgor desires that a U.S. Guarantor which has been released
from the U.S. Guaranty be released hereunder as provided in the penultimate
sentence of Section 22(b), it shall deliver to the Pledgee a certificate signed
by an Authorized Officer of the Company and the respective Pledgor stating that
the release of the respective Pledgor (and its Collateral) is permitted pursuant
to such Section 22(b).
(d)    The Pledgee shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with, or
which the Pledgee in good faith believes to be in accordance with, this Section
22.
23.    NOTICES, ETC. Except as otherwise specified herein, all notices,
requests, demands or other communications to or upon the respective parties
hereto shall be sent or delivered by mail, telecopy or courier service and all
such notices and communications shall, when mailed, telecopied or sent by
courier, be effective when deposited in the mails, delivered to the overnight
courier, or sent by telecopier, except that notices and communications to the
Pledgee or any Pledgor shall not be effective until received by the Pledgee or
such Pledgor, as the case may be. All notices and other communications shall be
in writing and addressed as follows:
(a)
if to any Pledgor, at:

c/o Ciena Corporation
7035 Ridge Road
Hanover, Maryland 21076




NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 30


        

Attention: Treasurer’s Office
Facsimile: (410) 865-8001
with a copy to:


7035 Ridge Road
Hanover, Maryland 21076
Attention: General Counsel’s Office
Facsimile: (410) 865-8901


(b)    if to the Pledgee, at:
Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005
Attention: Mark Kellam II,
Facsimile: 904-746-4860
(c)    if to any Lender Creditor, either (x) to the Administrative Agent, at the
address of the Administrative Agent specified in the Credit Agreement, or (y) at
such address as such Lender Creditor shall have specified in the Credit
Agreement;
(d)    if to any Secured Hedging Creditor, at such address as such Secured
Hedging Creditor shall have specified in writing to the Company and the Pledgee;
(e)    if to any Treasury Services Creditor, at such address as such Treasury
Services Creditor shall have specified in writing to the Company and the
Pledgee;
or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.
24.    WAIVER; AMENDMENT. Except as provided in Sections 32 and 34 hereof and
Section 13.12 of the Credit Agreement, none of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever.
25.    SUCCESSORS AND ASSIGNS. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 22 hereof, (ii) be
binding upon each Pledgor, its successors and assigns; provided, however, that
no Pledgor shall assign any of its rights or obligations hereunder without the
prior written consent of the Pledgee, and (iii) inure, together with the rights
and remedies of the Pledgee hereunder, to the benefit of the Pledgee, the other
Secured Creditors and their respective successors, transferees and assigns. All
agreements, statements, representations and warranties made by each Pledgor
herein or in any certificate or other instrument delivered by such Pledgor or on
its behalf under this Agreement shall be considered to have been relied upon by
the Secured Creditors and shall survive the execution and delivery of this
Agreement and the other Secured Debt Agreements regardless of any investigation
made by the Secured Creditors or on their behalf.



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 31


        

26.    HEADINGS DESCRIPTIVE. The headings of the several Sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
27.    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF
NEW YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PLEDGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES NOT TO
PLEAD OR CLAIM IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY
SUCH COURT LACKS PERSONAL JURISDICTION OVER SUCH PLEDGOR. EACH PLEDGOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT ITS
ADDRESS FOR NOTICES AS PROVIDED IN SECTION 23 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE PLEDGEE UNDER THIS
AGREEMENT, OR ANY SECURED CREDITOR, TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY PLEDGOR IN ANY OTHER JURISDICTION.
(b)    EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE THAT ARE
LOCATED IN NEW YORK COUNTY AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 32


        

NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
28.    PLEDGOR’S DUTIES. It is expressly agreed, anything herein contained to
the contrary notwithstanding, that each Pledgor shall remain liable to perform
all of the obligations, if any, assumed by it with respect to the Collateral and
the Pledgee shall not have any obligations or liabilities with respect to any
Collateral by reason of or arising out of this Agreement, except for the
safekeeping of Collateral actually in Pledgee’s possession, nor shall the
Pledgee be required or obligated in any manner to perform or fulfill any of the
obligations of any Pledgor under or with respect to any Collateral.
29.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Pledgee.
30.    SEVERABILITY. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
31.    RECOURSE. This Agreement is made with full recourse to each Pledgor and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of such Pledgor contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.
32.    ADDITIONAL PLEDGORS. It is understood and agreed that any Wholly-Owned
Domestic Subsidiary of the Company that is required to become a party to this
Agreement after the date hereof pursuant to the requirements of the Credit
Agreement shall become a Pledgor hereunder by (x) executing a counterpart
hereof, or a Pledge Agreement Supplement in the form attached hereto as Exhibit
A, and delivering the same to the Pledgee (provided such Pledge Agreement
Supplement shall not require the consent of any Pledgor), (y) delivering
supplements to Annexes A through G hereto as are necessary to cause such annexes
to be complete and accurate with respect to such additional Pledgor on such date
and (z) taking all actions as specified in this Agreement as would have been
taken by such Pledgor had it been an original party to this Agreement, in each
case with all documents required above to be delivered to the Pledgee



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 33


        

and with all documents and actions required above to be taken to the reasonable
satisfaction of the Pledgee and upon such execution and delivery, such
Subsidiary shall constitute a Pledgor hereunder.
33.    LIMITED OBLIGATIONS. It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Pledgor constituting a U.S. Guarantor have been limited as (and to the
extent) provided in the U.S. Guaranty.
34.    FIXED ASSET PRIORITY COLLATERAL. Notwithstanding anything herein to the
contrary, prior to the Discharge of Fixed Asset Obligations, the requirements
under this Agreement to deliver or grant control over Fixed Asset Priority
Collateral to the Pledgee, or to give any notice to any Person or in respect of
the provision of voting rights or the obtaining of any consent of any Person, in
each case in connection with any Fixed Asset Priority Collateral, shall be
deemed satisfied if the Pledgors comply with the requirements of the similar
provision of the applicable Fixed Asset Document. Until the Discharge of Fixed
Asset Obligations, the delivery of any Fixed Asset Priority Collateral to the
Controlling Fixed Asset Collateral Agent pursuant to the applicable Fixed Asset
Documents as bailee for the Pledgee shall satisfy any delivery requirement
hereunder or under any other Secured Debt Agreement.
35.    INTERCREDITOR AGREEMENT. This Agreement is subject to the terms and
conditions set forth in the Intercreditor Agreement in all respects and, in the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern.
Notwithstanding anything herein to the contrary, the Lien and security interest
granted to the Pledgee pursuant to this Agreement and the exercise of any right
or remedy in respect of the Collateral by the Pledgee (or any Secured Creditor)
hereunder or under any other Secured Debt Agreement are subject to the
provisions of the Intercreditor Agreement and in the event of any conflict
between the terms of the Intercreditor Agreement, this Agreement and any other
Secured Debt Agreement, the terms of the Intercreditor Agreement shall govern
and control with respect to the exercise of any such right or remedy with
respect to Collateral. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, no Pledgor shall be required
hereunder or under any Secured Debt Agreement to take any action with respect to
the Collateral that is inconsistent with the provisions of the Intercreditor
Agreement.
36.    RELEASE OF PLEDGORS. At any time all of the Equity Interests of any
Pledgor owned by the Company or any other Pledgor (other than a Borrower) are
sold (to a Person other than the Company or any of its Subsidiaries) in a
transaction permitted pursuant to the Credit Agreement, then such Pledgor shall
be released as a Pledgor pursuant to this Agreement without any further action
hereunder (it being understood that the sale of all of the Equity Interests in
any Person that owns, directly or indirectly, all of the Equity



NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

Page 34


        

Interests in any Pledgor shall be deemed to be a sale of all of the Equity
Interests in such Pledgor for purposes of this Section 36), and upon the
reasonable request of the Company and at the expense of the Pledgors, the
Pledgee is authorized and directed, and hereby agrees, to execute and deliver
such instruments of release as are reasonably necessary to evidence the release
of such Pledgor. At any time that the Company desires that a Pledgor be released
from this Agreement as provided in this Section 36, the Company shall deliver to
the Pledgee a certificate signed by an Authorized Officer of the Company stating
that the release of the respective Pledgor is permitted pursuant to this Section
36. The Pledgee shall have no liability whatsoever to any other Secured Creditor
as a result of the release of any Pledgor by it in accordance with, or which it
believes to be in accordance with, this Section 36.
37.    NO NOVATION. This Agreement does not extinguish the obligations or
security interests under the Original Pledge Agreement or discharge or release
the obligations or the Liens of any mortgage, pledge, security agreement or any
other security therefor. Nothing herein contained shall be construed as a
substitution or novation of the obligations or security interests outstanding
under the Original Pledge Agreement which shall remain in full force and effect
and continued hereunder without interruption hereunder, except as modified
hereby or by instruments executed concurrently herewith. Nothing expressed or
implied in this Agreement shall be construed as a release or other discharge of
any Pledgor from any of its obligations or liabilities under the Original Pledge
Agreement or other documents executed in connection therewith.
* * * *







NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.
 
PLEDGORS:
 
CIENA CORPORATION
 
 
 


By: /s/ Elizabeth A. Dolce                 
Name: Elizabeth A. Dolce
Title: Vice President and Treasurer
 
 
 
CIENA COMMUNICATIONS, INC.
 
 
 


By: /s/ Elizabeth A. Dolce                 
Name: Elizabeth A. Dolce
Title: Vice President and Treasurer
 
 
 
CIENA GOVERNMENT SOLUTIONS, INC.
 
 
 


By: /s/ Elizabeth A. Dolce                 
Name: Elizabeth A. Dolce
Title: Vice President and Treasurer
 
 
 
 


Signature Page to Ciena U.S. Pledge Agreement
NEWYORK 9251668 (2K)
 
 




--------------------------------------------------------------------------------



        

Accepted and Agreed to:

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent and Pledgee


By: /s/ Anca Trifan
Name: Anca Trifan
Title: Managing Director


By: /s/ Kird L. Tashjian
Name: Kirk L. Tashjian
Title: Vice President
    





Signature Page to Ciena U.S. Pledge Agreement
NEWYORK 9251668 (2K)
 
 


